          Case 1:20-cv-00545-RC Document 19 Filed 02/08/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                              )
VLADIMIR KARA-MURZA,                          )
                                              )
       Plaintiff,                             )
                                              )
               v.                             )      Civil Action No. 20-0545 (RC)
                                              )
DEPARTMENT OF JUSTICE,                        )
                                              )
       Defendant.                             )
                                              )

                                   JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order of May 29, 2020, Plaintiff Vladimir Kara-Murza

and Defendant United States Department of Justice respectfully submit this Joint Status Report

in this Freedom of Information Act (“FOIA”) case. This case involves Plaintiff’s July 2018

FOIA request to the Federal Bureau of Investigation (“FBI”) seeking records regarding Plaintiff,

between May 2015 and July 2018. See ECF No. 1 ¶ 18.

Plaintiff’s Position

       Since December 24, 2020, Defendant has not responded to Plaintiff’s repeated requests for

additional information regarding documents referred to other agencies, despite multiple attempts

to meet and confer with Defendant on that issue. Specifically, Plaintiff seeks the identities of the

agencies to which referrals were made, the number of pages included in each referral package, the

date on which each referral was made, and the estimated date by which release decisions will be

made by each such agency. The requested information is necessary to allow Plaintiff and the Court

to evaluate whether Defendant’s continued delay is reasonable.

       Defendant’s continued delay has placed Plaintiff and his family at risk. In December 2020,

public reporting identified evidence that Russian security operatives used the Novichuk chemical
           Case 1:20-cv-00545-RC Document 19 Filed 02/08/21 Page 2 of 3




warfare agent in an attempt to assassinate Alexey Navalny and at least three other prominent

Russian activists between 2014 and 2018. Plaintiff travels frequently to Russia in his capacity as

a political activist, and Defendant’s delay in releasing information to Plaintiff regarding the nature

of Plaintiff’s previous poisonings threatens Plaintiff’s ability to protect himself on these trips.

       Plaintiff is continuing its efforts to confer with Defendant regarding its refusal to provide

this basic information, to understand whether Defendant will continue to refuse providing this

information in the absence of a Court order.

Defendant’s Position

       As mentioned in the last status report dated December 24, 2020, the FBI has completed

its response to Plaintiff’s FOIA request, other than those records which require consultation with

other federal agencies. Subsequent to the last status report, the FBI has continued to process

records that were the subject of consultation with other agencies as those records have been

returned to the FBI.

       By letter dated January 15, 2021, the FBI advised Plaintiff it had processed 6 pages

returned by the Internal Revenue Service, which were released to Plaintiff, with appropriate

Exemptions.

       The FBI will continue to monitor the situation as it pertains to those other records which

were referred for consultation with other agencies. The FBI continues to plan for subsequent

releases after the records sent for consultation are returned and are appropriate for release. The

FBI cannot provide a date certain when the agencies will respond to the consultations, or when it

can issue a final determination.

       The FBI’s FOIA Office continues to operate at approximately 50% staffing due to the

Covid-19 pandemic.




                                                  2
          Case 1:20-cv-00545-RC Document 19 Filed 02/08/21 Page 3 of 3




       Defendant will continue to consult with the outside agencies regarding the remaining

records. There is no need for judicial intervention at this time and another status report should be

submitted in 45 days.

Dated: February 8, 2021                     Respectfully submitted,

                                             /s/ Andrew E. Siegel
                                            Stephen G. Rademaker, DC Bar # 386922
                                            Andrew E. Siegel, DC Bar # 1029365
                                            Samuel R. Howe (Admitted pro hac vice)
                                            COVINGTON & BURLING LLP
                                            One CityCenter
                                            850 Tenth Street, N.W.
                                            Washington, DC 20001-4956
                                            Telephone: (202) 662-6000
                                            srademaker@cov.com
                                            asiegel@cov.com
                                            showe@cov.com

                                            Counsel for Plaintiff

                                            MICHAEL R. SHERWIN
                                            Acting United States Attorney

                                            BRIAN P. HUDAK
                                            Acting Chief, Civil Division

                                            By: /s/Thomas W. Duffey
                                            THOMAS W. DUFFEY
                                            Assistant United States Attorney
                                            Civil Division
                                            U.S. Attorney’s Office, District of Columbia
                                            555 4th Street, N.W.
                                            Washington, D.C. 20530
                                            Telephone: (202) 252-2510
                                            thomas.duffey@usdov.gov

                                            Counsel for Defendant




                                                 3
